Citation Nr: 1401079	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  07-04 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for irritable bowel syndrome (IBS) with duodenal ulcer with hiatal hernia for the period from November 1, 2006 until June 4, 2013.

2.  Entitlement to a rating in excess of 30 percent for IBS with duodenal ulcer with hiatal hernia from June 5, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active duty from October 2, 1979 to January 26, 1980, in addition to other active duty service from January 3 to April 22, 1991, and July 7 to November 16, 1991.  

This case comes before the Board of Veterans Appeals (Board) on appeal of various decisions issued by the RO.  In that regard, in August 2006, the RO reduced the Veteran's evaluation for his "duodenal ulcer with hiatal hernia" from 20 percent to 0 percent (i.e., noncompensable), with an effective date of November 1, 2006.  The Veteran appealed the decision, to include the issue of restoration of the 20 percent evaluation.  In May 2007, the RO granted service connection for irritable bowel syndrome, evaluated this disability together with the Veteran's duodenal ulcer with hiatal hernia, and assigned a 10 percent evaluation with an effective date of November 1, 2006.  

The Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) in a hearing at the RO in October 2010; a transcript of the hearing is associated with the claims file.

In an April 2013 decision, the Board denied a rating in excess of 20 percent for the IBS with duodenal ulcer with hiatal hernia for the period prior to November 1, 2006. The Board remanded the issue of entitlement to a rating in excess of 10 percent for IBS with duodenal ulcer with hiatal hernia, to include restoration of the 20 percent rating from November 1, 2006 for further development of the record. In April 2013, the RO restored the 20 percent rating for the IBS with duodenal ulcer with hiatal hernia effective from November 1, 2006. In September 2013, the RO increased the ratings for the Veteran's IBS with duodenal ulcer with hiatal hernia to 30 percent, effective June 5, 2013 (date of the VA examination).  All development having been completed, the case has been returned to the Board for appellate consideration.

The Board notes that, in addition to the paper claims file, there is a Virtual VA  and VBMS electronic claims files associated with the Veteran's claim and found additional VA outpatient treatment records that are not in the physical claims file and that apparently have not been considered by the Agency of Original Jurisdiction (AOJ).  In this case, the Board may consider this additional evidence without having the Veteran waive this right since the evidence that was not previously reviewed by the RO includes several duplicate copies of some VA treatment records and the June 2013 VA examination.  While there are some VA treatment records form the period from September 2013 through December 2013 that were not duplicative, these records concerned disabilities other than the gastrointestinal conditions presently on appeal.  See 38 C.F.R. § 20.1304(c) (noting that evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues).  Accordingly, there is no prejudice in the Board proceeding with a decision in this matter.


FINDINGS OF FACT

The Veteran's IBS with duodenal ulcer with hiatal hernia has been manifested by symptoms of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress throughout the appeal period.  Impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; or, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health  is not demonstrated.





CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for IBS with duodenal ulcer with hiatal hernia for the period from November 1, 2006 until June 4, 2013 are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.113, 4.114, Diagnostic Codes (DC) 7305, 7319, 7346 (2013).

2.  The criteria for a rating in excess of 30 percent for IBS with duodenal ulcer with hiatal hernia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.113, 4.114, Diagnostic Codes (DC) 7305, 7319, 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in April and October 2005 letters issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for increased ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

However, the notice letter did not contain an explanation of the general rating criteria relevant to his IBS with duodenal ulcer with hiatal hernia disability or advise the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.   

A May 2008 letter set forth applicable criteria for higher ratings for the IBS with duodenal ulcer with hiatal hernia disability and advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  After issuance of the May 2008 letter and opportunity for the Veteran to respond, most recently, the September 2013 supplemental Statement of the Case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file (including the Virtual VA electronic claims) include VA treatment records and examination reports.

 Further, the Board is aware that this appeal was, most recently, remanded by the Board in February 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand requested that the RO request and obtain outstanding VA treatment records and schedule the Veteran for a contemporaneous VA examination to evaluate the severity of his IBS with duodenal ulcer with hiatal hernia disability. This development was completed. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).
   
The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Acting VLJ clarified the issue on appeal and elicited testimony so as to identify any evidentiary deficit and suggest the submission of any additional evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The rating for the Veteran's IBS with duodenal ulcer with hiatal hernia has been assigned pursuant to diagnostic code (DC) 7319-7305. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2013) (noting that the hyphenated code reflects that the disability includes two disorders). Under DC 7319, a 10 percent rating is assigned for moderate IBS with frequent episodes of bowel disturbance with abdominal distress. A 30 percent rating is warranted for severe IBS with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 
 
Under DC 7305, a 20 percent rating is assigned for a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations. A 40 percent rating contemplates moderately severe duodenal ulcer which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. A 60 percent rating is warranted for severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

Given that the Veteran's disability includes hiatal hernia, DC 7346 is also for consideration. Under DC 7346, a 10 percent rating is assigned for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity. A 30 percent evaluation contemplates hiatal hernia manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent rating is assigned for hiatal hernia manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114.

Factual Background 

As noted, in this case, in the appealed August 2006 rating decision, the RO reduced the Veteran's evaluation for his "duodenal ulcer with hiatal hernia" from 20 percent to 0 percent, effective on November 1, 2006.  In May 2007, the RO granted service connection for irritable bowel syndrome, evaluated this disability together with the Veteran's duodenal ulcer with hiatal hernia, and assigned a 10 percent rating, effective on November 1, 2006.  

In an April 2013 rating decision, the RO restored the 20 percent rating for the IBS with duodenal ulcer with hiatal hernia effective from November 1, 2006.  In the September 2013, the RO increased the rating for the Veteran's IBS with duodenal ulcer with hiatal hernia to 30 percent, effective June 5, 2013.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for increased rating for the IBS with duodenal ulcer with hiatal hernia disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  However, as noted in the Introduction, the Board previously considered the claim for the period prior to November 1, 2006.  Accordingly, the questions on appeal are 1) whether an evaluation in excess of 20 percent is warranted for the period from November 1, 2006 until June 4, 2013 and 2) whether an evaluation in excess of 30 percent is warranted for the period beginning June 5, 2013.

In the present case, VA outpatient treatment records reflect complaints and treatment for the ulcer, hernia and IBS throughout the appeal period.  A January 2007 VA treatment record noted that additional gastrointestinal evaluation was recommended and an esophagogastroduodenoscopy (EGD) should be considered as there was continued use of PPI and H2 blocker.  The record further noted prior prescriptions for H. pylori.  A subsequent May 2007 record noted that the Veteran had repeated positive screenings and indicated that when initial attempts of eradicating H. pylori fails alternate regimens or different combinations of medications was suggested.  A December 2007 record noted continued complaints of dyspepsia despite completing the course of treatment for H. pylori and use of PPI and H2 blocker.  

An October 2007 VA examination of the genitourinary system reflected that the Veteran denied anorexia, weight loss or gain.  He reported that he had to stop mechanic work and a security job due to his stomach issues.  He indicated he took antacids before and after he eats because of stomach ulcer problems and reflux.  The abdomen was soft, nontender and nondistended and bowel sounds were present.  There were no masses, hepatosplenomegaly, or bruits.  

A November 2008 report of VA examination reflects the Veteran's complaint of frequent heartburn and regurgitation of fluids (worse at night), ongoing for the past five years.  He did not have nausea or vomiting, dysphagia, weight loss or melena.  He followed a restricted diet because of his ulcer disease with restriction for greasy and spicy foods.  The examiner noted that the Veteran had treated within the past year or two for h. pylori, but declined an EGD because of concerns over the discomfort.  He described daily epigastric burning, especially at night and after meals.  He treated with water, medication and Mylanta.  He did complain of occasional traces of red blood with stools; however, he indicated that was related to his hemorrhoids.  The examiner noted the abdomen had slight sensitivity to soft palpation of the epigastrium.  There was no organomegaly, masses or distension and bowel sounds were normal.  

A May 2009 private treatment record reflects, in pertinent part, the Veteran's complaints of "constipation/diarrhea" associated with his IBS.  The Veteran also reported severe pain with the last flexible sigmoidoscopy.  

The June 2013 report of VA examination reflects that the symptoms associated with the Veteran's hiatal hernia (GERD) included pyrosis (heartburn), reflux, regurgitation and sleep disturbance. Symptoms associated with the duodenal ulcer included recurring episodes of symptoms that were not severe. The Veteran had such symptoms 4 or more times per year with the average duration of an episode of such symptoms less than one day. The Veteran also experienced abdominal pain that was only partially relieved by standard ulcer therapy. Symptoms associated with the Veteran's IBS were episodes of alternating diarrhea and constipation (described as diarrhea preceded by abdominal pain and cramping reports, 5-6 bowel movements per day for 5-7 day duration followed by constipation which lasts 24-48 hours). The Veteran experienced frequent episodes of this bowel disturbance with abdominal distress (in excess of 7 in the past year).

There was no evidence of anemia, weight loss, nausea, vomiting, hematemesis, melena or esophageal stricture, spasm or diverticula. Additionally, the Veteran did not have malnutrition, serious complications or other general health effects attributable to the intestinal condition.

The Veteran also provided testimony at RO and Board hearings.  During the October 2008 RO hearing the Veteran explained his history of stomach problems and indicated that his stomach locks down and incapacitates him.  He further indicated that emotions will affect his stomach.  He explained he had a lot of acid and woke up with burning sensations and had to sleep elevated to keep the acid down.  The Veteran indicated he treated for his ulcer and felt it was worse than it was the prior year.  

During his October 2010 Board hearing, the Veteran testified that he had "pretty bad stomach problems" (page 20). He testified that fluctuating symptoms associated with his gastrointestinal disorder including nausea, diarrhea and severe stomach pain.  He testified that stress affected bowel movements and his stomach.  He explained he had to monitor his eating and avoid spices and acids.  If he veered from that diet he has severe consequences.  He explained that he would have 3 to 4 times a week when he woke up with his stomach hurting.   He testified that the symptoms associated with his gastrointestinal disorder had remained constant throughout the years.

Analysis
 
The Board finds that the above documented medical and lay testimony evidence reflects that the Veteran's  IBS with duodenal ulcer with hiatal hernia disability  warrants increase to 30 percent rating prior to June 5, 2013, and throughout the appeal period.  The evidence reflects the ulcer condition with IBS became active.  VA treatment in 2007 reflected further work-up was recommended due to the presence of H. pylori and continued stomach complaints after treatment and the November 2008 VA examination indicated the Veteran declined the recommended treatment due to fears of pain.  The Board also found it significant that the November 2008 VA examination noted the abdomen was sensitive to palpation.  Additionally, records such as the May 2009 private treatment record noted complaints of constipation and diarrhea and reports of severe pain.  Most significantly, the June 2013 VA examination reported abdominal pain was only partially relieved by ulcer therapy and also noted the complaint of alternating diarrhea and constipation.  Accordingly, the Board finds that the Veteran's IBS with duodenal ulcer with hiatal hernia disability most nearly approximates severe IBS.  In light of the lay testimony evidence of current symptoms in October 2008 and October 2010 in conjunction with the objective evidence of pain and sensitivity to palpation prior to the June 2013 examination, the Board is not convinced that the appellant became worse on the day of an adequate VA examination.  Therefore, his IBS with duodenal ulcer with hiatal hernia disability warrants 30 percent rating throughout the appeal period.  In this regard, the Veteran's claim is granted.  The Board notes that the 30 percent rating is the maximum evaluation for IBS.  

As the Veteran's duodenal ulcer was not productive of impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, a higher rating is not warranted at any time under the diagnostic criteria that contemplates duodenal ulcer (DC 7305).  In fact, the October 2007 and November 2008 VA examinations specifically reflect there was no weight loss and the June 2013 VA examination indicated there was no evidence of anemia or weight loss.  As the Veteran's hiatal hernia was not manifested by symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, a higher rating is not warranted at any time under the diagnostic criteria that contemplates hiatal hernia (DC 7346).  As noted above, the Veteran denied weight loss on examination in October 2007 and November 2008 and the June 2013 VA examination indicated there was no anemia, weight loss, nausea, vomiting, hematemesis, or melena.  Accordingly, an evaluation in excess of 30 percent is not warranted.

To the extent that the Veteran claims separate ratings for his duodenal ulcer and hiatal hernia, the Board notes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress, or pain, anemia and disturbances in nutrition. Thus, certain coexisting diseases of the digestive system do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. 38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114.

For all the foregoing reasons, the Board finds that 30 percent, but no higher, rating for IBS with duodenal ulcer with hiatal hernia is warranted throughout the appeal period, but that rating in excess of 30 percent is not warranted at any time pertinent to this appeal.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for 30 percent rating is met, but finds that the preponderance of the evidence is against assignment of higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Evaluation

The Board has also considered whether the Veteran's anxiety disorder warrants referral for extraschedular consideration. In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun, 22 Vet. App. 111.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the IBS with duodenal ulcer with hiatal hernia under consideration.  The Veteran has complained of abdominal pain, diarrhea and constipation requiring careful monitoring of his diet and use of medications.  These symptoms are expressly considered by Diagnostic Code 7319 which considers diarrhea, constipation and abdominal distress.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular consideration is not warranted.


ORDER

A 30 percent rating is granted for IBS with duodenal ulcer with hiatal hernia, for the period from November 1, 2006 until June 4, 2013, subject to controlling regulations governing the payment of monetary awards.

A rating in excess of 30 percent for IBS with duodenal ulcer with hiatal hernia is denied. 


____________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


